                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

 DERIK ADAM BROWN,                             )
                                               )
           Plaintiff,                          )
                                               )
 v.                                            )       No.     1:20-CV-235-TRM-CHS
                                               )
 SHERIFF CHAD PARTIN and COFFEE                )
 COUNTY JAIL,                                  )
                                               )
              Defendants.                      )

                                   JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1.   Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is GRANTED;

      2. Plaintiff is ASSESSED the civil filing fee of $350.00;

      3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
         fee to the Clerk in the manner set forth above;

      4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this order
         to the custodian of inmate accounts at the institution where Plaintiff is now confined
         and to the Court’s financial deputy;

      5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983 as to any Defendant;

      6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
         1915(A);

      7. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
         order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
         DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
         P. 24; and

      8. The Clerk is DIRECTED to close the file.

      SO ORDERED.




Case 1:20-cv-00235-TRM-CHS Document 5 Filed 08/27/20 Page 1 of 2 PageID #: 21
                                   /s/ Travis R. McDonough
                                   TRAVIS R. MCDONOUGH
                                   UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




                                      2

Case 1:20-cv-00235-TRM-CHS Document 5 Filed 08/27/20 Page 2 of 2 PageID #: 22
